Cornell, J.
The only estate or interest in the land in question which could be affected by any resulting trust in favor of the respondents as the creditors of T. G. Fladeland,. was that which belonged to him when he made the fraudulent conveyance to J. G. Fladeland. That was the equity of redemption remaining in him as mortgagor, after the foreclosure of the mortgage which he had previously given to-Marsh, and the sale of the premises thereunder, the time for redemption not having then expired. That equity appellant never acquired nor held. The quitclaim deed to him from J. G. Fladeland conveyed nothing, for all rights of the mortgagor, T. G. Fladeland, and of those subsequently claiming under him, had then become extinguished by the foreclosure of the Marsh mortgage, and the perfection of the title thereunder, through the failure of any one to redeem within the time allowed by law. The mortgage which he took from the-fraudulent grantee did not pass that equity, but only operated as a lien upon it, giving him the right of redemption of a junior mortgagee from the sale upon the foreclosure of the-prior mortgage to Marsh. This right he did not exercise. He has never foreclosed his mortgage, nor asserted any claim to the property under it, so far as appears from the record. As no one can be treated as a trustee of an estate or interest-in property which he has never held, and over which he has-never had any control or right of control, it is plain that appellant cannot be made liable as such in respect to the-*325equity of redemption which was transferred to J. G. Fladeland by the conveyance from T. G. Fladeland, and which was the only estate or interest in the land that was passed by that conveyance.
The title which he acquired from Marsh by the purchase and assignment of the certificate of sale, and which became perfect and absolute through the failure of any one to redeem, was not. affected by any trust arising out of the fraudulent conveyance from T. G. to J. G. Fladeland. By it the equity of redemption which remained in T. G. Fladeland after the execution of the mortgage to Marsh, and which was the only property in which the respondents, as creditors of the former, had any interest, was cut off and extinguished. It was legally competent for appellant to make the purchase he did, and -to take the assignment of the certificate of sale in his own name and for his own benefit. The agreement between him and the Fladelands contained no stipulations preventing it, or making it his duty to redeem the property from the Marsh foreclosure and sale, or to advance any money for that purpose. In fact, the contingency of a purchase or redemption could not have been contemplated, for the agreement was entered into on the part of Mathews upon the express understanding and belief, founded upon the representations and promises of T. G. Fladeland, that the Marsh mortgage had not then been foreclosed, and that its satisfaction of record was to be procured by the latter at once and before the loan could be consumr mated. Aside from that agreement, appellant owed no duty to either of the Fladelands or the respondents in respect to the matter. None could arise out of the fact that he had been fraudulently deceived into taking a mortgage upon the property from J. G. Fladeland, in ignorance of the character of his title and of the equities of the respondents, or out of the fact that afterwards, and before procuring the assignment, he became informed of the truth of the matter. The assignment which he purchased and took to himself in no way prejudiced the respondents. It did not prevent them from *326redeeming from the sale on the Marsh foreclosure, nor embarrass them in the least in the exercise of that right. They could have redeemed as well after the assignment as before. As this right of redemption was the only interest they had in the land as the judgment creditors of T. G. Fladeland, it is evident they have suffered no loss or injury from the assignment.
It is suggested by' respondents, as a ground of liability, that appellant acted in bad faith towards them in failing to advise them of the fraudulent character of the conveyance from their debtor to J. G. Fladeland, upon learning the facts in relation thereto, and in secretly taking advantage of such knowledge, and of his position as a mortgagee of the latter, to obtain an assignment to himself of the certificate of sale from Marsh. Upon the facts found by the referee, it is impossible to see wherein the appellant has violated any rule of law, or of morals even, in any act done or omitted to be done by him in the transaction. Fie had no relations with respondents, arising out of any agreement or otherwise, that made it his duty to volunteer any information to them concerning the transfer from T. G-. to J. G. Fladeland, or which prevented him from acting upon whatever knowledge he had in protecting his own interests; and certainly Iverson has no cause for complaint in this regard, for it appears that, at the time of the negotiations between Mathews and the Fladelands, at which he was present, he understood they were being conducted upon the basis that T. G. Fladeland was the actual and beneficial owner of the property, though the legal title was in J. G. Fladeland, and yet he kept silent, and did not inform Mathews that such title was fraudulent as against himself and the other respondents, as the creditors of T. G. Fladeland. The complaint that appellant procured the assignment secretly, or by means of his position as a mortgagee of the fraudulent grantee, is wholly without support in the findings. He acted openly and independently as a purchaser of the Marsh title, and at once put the assignment *327upon record, thereby notifying the public of Ms claims; and, as this occurred more than two months before the period for redemption expired, respondents had ample opportunity and time to redeem if they so desired.
Bespondents make the further point that inasmuch as appellant, in making the purchase of the Marsh title, with knowledge of all the facts, used $975 of the money which he had agreed to loan to T. G. Fladeland, but retained at the time he received the notes and mortgage from J. G. Fladeland, he is, therefore, liable; because, not having rescinded the agreement, that money became a trust fund in his hands for the benefit of the creditors of T. G. Fladeland, from the moment he received notice of the fraudulent character of the deed to J. G. Fladeland. This point rests, of course, either upon the proposition that said money was paid on account of that agreement, or that the debtor of respondents was legally entitled to it. Neither of these propositions is sustained by the facts found by the referee. It is expressly found that the sum or “balance of $975 was never paid or delivered by Mathews to the Fladelands, or either of them, or to any other person for them or either of them,” and that “he made the purchase and took the assignment without their knowledge or consent, intending thereby to secure the title to the land in himself.” It cannot, therefore, be claimed that he paid the money on account of that agreement, or in recognition of any liability under it. By the express terms and conditions of said agreement, T. G. Fladeland could have no legal claim upon appellant for the money until the performance by him of the stipulations therein as to procuring the abstract of title to the land, and the satisfaction of the Marsh mortgage; and, by the findings, it appears that those stipulations have never been performed, and that they are incapable of performance. Moreover, the agreement having been obtained from Mathews' by fraudulent misrepresentations and promises, it could not be enforced against him, as it appears that he has never done anything under it, nor realized any benefits from it, since the *328discovery of the fraud. It follows that said money legally-belonged to appellant when he used it in procuring the assignment, and that he was under no legal or equitable obligation in respect .thereto to T. Gr. Fladeland or his creditors.
This disposes of all the points urged in support of the judgment below, which is manifestly erroneous in holding the. appellant liable as a trustee in respect to the land in controversy, and it is therefore reversed, and judgment for defendant ordered.